Citation Nr: 1801384	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for duodenal ulcer with Barrett's esophagitis and pancreatic lesion (clamed as lymph node tumor).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1970. 

This case comes from the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran was scheduled for a hearing in September 2016, but he failed to report for the hearing.  Consequently, the Board deems his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2017).  

This case was most recently before the Board in November 2016, at which time it was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's duodenal ulcer with Barrett's esophagitis has been manifested by symptoms including: constant epigastric pain, hematemesis, melena, changes in weight, dysphagia, pyrosis, reflux, regurgitation, substernal arm pain, sleep disturbance, nausea, dizziness and dehydration, bloody or black stools, and diarrhea. 

2.  The Veteran's service-connected disability is not sufficient to render him unable to obtain or maintain a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but no higher, for duodenal ulcer with Barrett's esophagitis and pancreatic lesion have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7346, 7347 (2017).

2.  The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its November 2016 remand directives.  This claim was remanded for updated VA treatment records, TDIU development and a VA examination.  The VA treatment records were obtained in December 2016, the TDIU development letter was sent in February 2017, and VA examinations were provided in May 2017.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating: Legal Criteria 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113 (2017).  

Moreover, disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200 to 7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive of, 7331, 7342, and 7345 to 7348, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, the RO determined that the Veteran's symptoms of Barrett's Esophagus represented the Veteran's predominant disability picture.  Accordingly, the Veteran's gastrointestinal disorder was rated under Diagnostic Code 7305-7346 under the provisions of 38 C.F.R. § 4.114.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).

Under Diagnostic Code 7346, a 10 percent disability rating is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

With respect to the duodenal ulcer component of the Veteran's gastrointestinal disorder, under Diagnostic Code 7305, a 10 percent rating for mild impairment with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for moderate impairment with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or for continuous moderate manifestations.  A 40 percent rating is provided for moderately severe manifestations with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is assigned for severe impairment with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

With respect to the pancreatic lesion component of the Veteran's gastrointestinal disorder, under Diagnostic Code 7347, a 10 percent disability rating is warranted if there is at least one recurring attack of typical severe abdominal pain in the past year.  A 20 percent rating is provided for moderately severe impairment with at least 4 - 7 typical attacks of abdominal pain per year with good remission between attacks.  A 60 percent rating is warranted for frequent attacks of abdominal pain, loss of normal body weight, and other findings showing continuing pancreatic insufficiency between acute attacks.  A 100 percent rating is provided for frequently recurrent disabling attacks of abdominal pain with few pain free intermissions and with steatorrhea, malabsorption, diarrhea, and severe malnutrition.  

Note 1 to Diagnostic Code 7347 provides that abdominal pain in pancreatitis must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

TDIU: Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16. 

A TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis: Increased Rating 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

January 2011 private treatment records from Eisenhower Medical Center showed that the Veteran presented with a two week history of epigastric and midretrosternal pain, heartburn, belching, and intermittent hemoptysis.  His symptoms also included black stools with worsening epigastric pain for the last three days, coughing up blood, and pain in the stomach and esophagus area.  The clinical impression was abdominal pain of unknown etiology, hematemesis, Barrett's esophagus, hiatal hernia, and GERD exacerbation.  

February 2011 VA treatment records indicated chronic abdominal pain.  The assessment included a history of Barrett's Esophagus and stable peptic ulcer disease.  

March 2011 VA treatment records showed that the Veteran had mild, distal esophageal thickening as well as an apparent hiatal hernia.  

In January 2012, the Veteran reported that he was recently seen in the emergency department for chest pain, arm pain, 2-3 black stools, and pain in the esophagus area.  

In a February 2012 statement, the Veteran reported reflux damage to the esophagus, stomach, chest, and lungs due to exposure to stomach acid.  He also reported constant bloating, gas, diarrhea, indigestion, heartburn, throat burning, hoarseness, bad taste, and bad breath.  

In February 2012, the Veteran underwent an esophagogastroduodenoscopy procedure, which revealed Barrett's Esophagus, a hiatus hernia, normal incisura and body of the stomach, normal duodenal bulb, and second portion of the duodenum.   

In a July 2012 statement the Veteran reported that he experienced internal bleeding and constant diarrhea.  He also described constant pain, feeling ill, and being unable to vomit.  He listed several medications that he used to treat his pain.  

August 2012 private treatment records from the Desert Cardiology Center indicated that the Veteran reported worsening Barrett's and that he had evidence of occult blood in his stool.  The doctor noted a history of an occult gastrointestinal bleed with upper and lower endoscopy pending, as well as epigastric pain and tenderness related to Barrett's Esophagitis.  He stated that he noticed some occasional bright red blood per rectum and some black stools as well.  The impression was persistent severe chest pain leading to repeat cardiac catheterization in July 2012, which showed mild coronary artery irregularities, but no significant stenosis.  The doctor concluded that his chest pain was related to his progressive Barrett's Esophagitis.

A January 2012 VA treatment record noted episodes of dark blood in stools and hematemesis in January 2011.  His symptoms continued since then and also included a sensation of choking, an inability to eat, melena, dysphagia, and hematemesis.  His labs were stable and there was no evidence of anemia.  The assessment was a history of Barrett's with episodes of melena/dysphagia per the Veteran's report.  

In November 2012, the Veteran reported to his VA treatment providers that he had increased bleeding from his Barrett's Esophagus.  He reported three bowel movements per day and some diarrhea.    

A January 2013 VA surgery consult noted epigastric abdominal pain for 5 years.  There was both epigastric and below the umbilicus pain, which was constantly present.  He also experienced bloating and shortness of breath.  He was only able to walk about 1 block without becoming short of breath.  His bowel movements were normal, but he did experience some vomiting and nausea at night with certain foods, as well as GERD symptoms.  He also had some regurgitation when lying down and some solid food dysphagia.  

A February 2013 imaging study revealed a well circumscribed hypodensity lesion adjacent to the pancreatic head with possible central calcification, which could be benign sequela of prior pancreatitis.  There was no evidence of pancreatic duct or biliary ductal dilation.  A February 2013 nuclear medicine gastric emptying scan revealed at, or slightly above, upper limits of normal for gastric emptying half time, suggestive of possible delayed gastric emptying.  

In March 2013, VA treatment providers noted that the Veteran had typical and atypical symptoms of reflux.  Radiographically, he had a failed Nissen fundoplication with recurrent hiatal hernia.  

November 2013 VA treatment records noted heartburn and epigastric pain for five years.  He used omeprazole twice per day to treat his symptoms.  He complained of bloating, cough, metallic taste in the morning, and waking up in the middle of the night coughing and choking.  He associated the pain with frequent diarrhea.  He also reported intermittent melena, nausea, some vomiting, regurgitation, decrease in appetite, and weight loss.  

In December 2013, the Veteran reported an increase in his symptoms.  He was unable to sleep, eat, or work due to the pain.  He treated his pain symptoms with morphine, oxycodone, and gabapentin.  

In December 2013, the Veteran underwent a redo hiatal hernia repair and Nissen fundoplication laparoscopically.  

The Veteran was afforded a VA examination in February 2014.  The diagnoses included gastroesophageal reflux disease (GERD), hiatal hernia, and Barrett's Esophagus.  His treatment included H2 inhibitors for GERD.  The VA examiner noted that the Veteran underwent a re-do laparoscopic Nissen fundoplication in 2013.  His symptoms included persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, and nausea.  His nausea was transient, occurred once per year, and lasted less than one day.   

The Veteran was afforded multiple VA examinations in May 2017 to address his gastrointestinal disorder.  With respect to his Barrett's Esophagus, his symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal arm pain, four or more sleep disturbances per year, and four or more nausea episodes per year.  His symptoms were treated with Omeprazole.  The Veteran reported that his Barrett's Esophagus had caused him so much pain that he had fallen in the past.  He also reported dizziness and dehydration, enough to cause him to pass out.  With respect to his pancreatic neoplasm, his symptoms included abdominal pain, steatorrhea, diarrhea, fluctuating weight, and ongoing pain.  With respect to his duodenal ulcer, his symptoms included abdominal pain, recurrent nausea, vomiting, periodic hematemesis, and melena.  The VA examiner noted incapacitating episodes occurring four or more times per year.  He also reported that he experienced stomach cramps when the duodenal ulcers flared up.  

Upon review, the Board finds that a 60 percent disability rating is warranted for the Veteran's duodenal ulcer with Barrett's Esophagitis and pancreatic lesion.  His symptoms included constant epigastric pain, hematemesis, melena, changes in weight, dysphagia, pyrosis, reflux, regurgitation, substernal arm pain, sleep disturbance, and nausea.  He described pain that was so severe that it caused him to fall and made him unable to bend over.  His gastrointestinal disorder also resulted in dizziness and dehydration, severe enough to cause him to pass out.  

VA treatment providers found that his gastrointestinal disorder was manifested by typical and atypical symptoms.  VA treatment records noted his complaints of melena, bloody or black stools, and diarrhea.  Therefore, the Board finds that the evidence shows that the Veteran experienced symptomatology consistent with a 60 percent disability rating during the appeal period.  The Board notes that there is no evidence of material weight loss and moderate anemia, and as such, the criteria for a 60 percent schedular rating under Diagnostic Code 7346 are not fully met; however, the Board finds those criteria are more nearly approximated.  Moreover, fluctuation in the Veteran's weight was noted in the May 2017 VA examination report and a November 2013 VA treatment record.  In addition, pain, vomiting, hematemesis, and melena are shown.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  In reaching this decision, the Board has resolved all reasonable doubt in the Veteran's favor.

A 60 rating is the maximum schedular rating possible under Diagnostic Codes 7346 and 7305.  Even so, the Veteran is not entitled to a higher disability rating under Diagnostic Code 7347 for pancreatitis because the Veteran's symptoms do not include frequent disabling attacks of abdominal pain, malabsorption, and severe malnutrition as indicated under Diagnostic Code 7347.  Accordingly, a rating higher than 60 percent is not warranted for the Veteran's gastrointestinal disorder.  

For the foregoing reasons, the Board finds the Veteran is entitled to a 60 percent rating, but no higher.  In reaching this conclusion, the Board has considered and applied the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Factual Background and Analysis: TDIU  

The Veteran contends that he is entitled to TDIU benefits due to his service-connected duodenal ulcer with Barrett's Esophagitis and pancreatic lesion.  After reviewing the evidence of record, the Board finds that TDIU benefits are not warranted. 

The Veteran's only service-connected disability is duodenal ulcer with Barrett's esophagitis and pancreatic lesion, rated as 60 percent disabling.  As such, the Veteran has satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16.

A March 2011 VA treatment record indicated that the Veteran was unemployed, had a Ph.D. in finance, and that he previously worked as a film writer/producer.  

In a March 2013 statement, the Veteran reported that he stopped working in 1996 because he was unable to function in the workplace with pain and the use of various medications. 

The February 2014 VA examiner concluded that the Veteran's gastrointestinal disorder impacted his ability to work.  Specifically, the Veteran reported that he was a screenwriter by trade and that it was too difficult to concentrate on his work due to his epigastric pain.  

The May 2017 VA examiner concluded that the Veteran was not capable of performing arduous/unlimited work, strenuous work, and moderate work.  He was able to complete light work, such as lifting up to five pounds, but not with walking and standing with loads.  He was also able to complete sedentary work, but he needed to change frequently from sitting to standing and standing to sitting every 30 minutes or as needed.  He was not able to climb, drive, and/or walk because his pain increased with prolonged standing, sitting, and driving.  The Veteran was able to grasp, grip, reaching over head, and key board for less than one hour.  The examiner stated that the Veteran was unable to complete prolonged walking and standing because his pain increased with activity which impacted the back.  The VA examiner stated that all of the Veteran's conditions would need the same work restriction, and the origin of all the conditions are from his disabilities of the gastrointestinal tract.  

As noted above, the Veteran's gastrointestinal symptoms included constant epigastric pain, hematemesis, melena, changes in weight, dysphagia, pyrosis, reflux, regurgitation, substernal arm pain, sleep disturbance, nausea, dizziness, dehydration, bloody or black stools, and diarrhea.  

With respect to the Veteran's education and employment history, the Veteran was asked to complete and return the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  However, the Veteran did not return the form, but there is some information regarding his employment and educational history.  As noted above, a VA treatment record noted that the Veteran had a Ph.D. in finance and was previously employed as a screenwriter and producer.  

The Board acknowledges that the Veteran's gastrointestinal disorder results in occupational impairment, however, the evidence does not show that his service-connected duodenal ulcer with Barrett's Esophagitis and pancreatic lesion precluded substantially gainful employment.  When taking into consideration the Veteran's symptoms associated with his service-connected disability, the Board finds that he is not precluded from engaging in a substantially gainful employment.  A disability rating is already meant to compensate a Veteran for the average impairment of earning capacity resulting from said disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Veteran indicated that he stopped working in 1996 and the May 2017 VA examiner indicated that the Veteran had some work restrictions, however, the evidence indicates that the Veteran has a Ph.D. in finance and previously worked as a screenwriter.  As such, after reviewing all of the evidence of record, the Board finds that the Veteran's service-connected disability did not render him unable to obtain or maintain a substantially gainful occupation consistent with his education and occupational history.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.


ORDER

A 60 percent schedular rating, but no higher, for duodenal ulcer with Barrett's esophagitis and pancreatic lesion, is granted throughout the period of the claim, subject to the criteria governing the payment of monetary benefits.

The claim of entitlement to TDIU benefits is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


